                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 1 of 10



                                                 1    DAVID F. BEACH, ESQ. (SBN 127135)
                                                      SCOTT A. LEWIS, ESQ. (SBN 149094)
                                                 2    OSCAR A. PARDO, ESQ. (SBN 249955)
                                                      PERRY, JOHNSON, ANDERSON,
                                                 3    MILLER & MOSKOWITZ, LLP
                                                      438 First Street, Fourth Floor
                                                 4    Santa Rosa, California 95401
                                                 5    Telephone: (707) 525-8800
                                                      Facsimile: (707) 545-8242
                                                 6
                                                      Attorneys for Defendants
                                                 7    CITY OF ROHNERT PARK, JACY
                                                      TATUM, DAVID RODRIGUEZ,
                                                 8

                                                 9                                 UNITED STATES DISTRICT COURT
                                                10                             NORTHERN DISTRICT OF CALIFORNIA
                                                11                                    SAN FRANCISCO DIVISION
                                                12    RAUL BARAJAS and ELVA BARAJAS,                        Case No. 3:14-cv-05157 SK
PERRY, JOHNSON, ANDERSON,




                                                                                                            Honorable Judge Sallie Kim
                       MILLER & MOSKOWITZ LLP




                                                13                   Plaintiffs,
                                                                                                            DEFENDANTS’ RESPONSE TO
                                                14           v.                                             COURT ORDER DATED OCTOBER
                                                                                                            10, 2018-- DOCUMENT 212
                                                15
                                                      CITY OF ROHNERT PARK, a municipal
                                                16    corporation; and JACY TATUM, DAVID
                                                      RODRIGUEZ and MATTHEW                                 Trial
                                                                                                            DATE:                   October 24, 2018
                                                17    SNODGRASS, officers with the City of                  TIME:                   9:30 A.M.
                                                      Rohnert Park Police Department,                       CTRM:                   D, 15th Floor
                                                18
                                                                     Defendants.
                                                19

                                                20
                                                                                                        /
                                                21

                                                22                                          I.     INTRODUCTION

                                                23          Pursuant to the Court’s Order dated October 10, 2018 (Document 212), the Court has

                                                24   asked for briefing on potentially six issues. In accordance with the Order, the following briefing

                                                25   addresses the Court’s request. The briefing below is divided as follows: The first section explains

                                                26   that California Constitutional Section 1 (Count 5) and Section 13 (Count 2) do not give rise to a

                                                27   suit for damages and there is no need for jury instructions on these two causes.

                                                28          The second section explains Defendants’ position regarding the search of the Barajas
                                                                                            1
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                          3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 2 of 10



                                                 1   residence under California law.

                                                 2           The third section offers the Court a comprehensive jury instruction on California Article

                                                 3   1, Section 13 regarding unreasonable searches.

                                                 4           II.       WHETHER THE CALIFORNIA CONSTITUTION ALLOWS A
                                                                       PLAINTIFF TO SUE FOR DAMAGES PURSUANT TO ARTICLE 1, §§
                                                 5                     1 AND 13 FOR DAMAGES
                                                 6           There is no right to damages under the California Constitution Article 1, Section 1 and

                                                 7   13 of the California Constitution for three reasons.

                                                 8           First, Plaintiff seems to agree. In their trial brief at page 9, Section B, it states, “Plaintiffs

                                                 9   seek injunctive relief to prevent future violations of their rights as guaranteed by the California

                                                10   Constitution Article 1, Section 13…and 1…” Similarly, there is no prayer for damages based on

                                                11   these causes. Thus, they don’t appear to be seeking damages for these two claims.

                                                12           Second, Katzberg v. Regents of the University of California (2002) 29 Cal.4th 300, 306
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   establishes a framework for determining the relevant question—whether money damages are

                                                14   available under the specific constitutional provision at issue for the specific wrong alleged.

                                                15   Under such framework, a court considering this question must first “look at the language and

                                                16   history of the provision for an affirmative intent to authorize a claim for damages.” Reinhardt v.

                                                17   Santa Clara County (N.D.Cal.) 2006 WL 662741, 8 (applying Katzberg, supra, 29 Cal. 4th at

                                                18   317).

                                                19           Second, where there is no such affirmative intent, the court must consider whether an

                                                20   adequate remedy exists. Third, the court must look to the extent to which a constitutional tort

                                                21   action would change established tort law, and the nature and significance of the constitutional

                                                22   provision.” Id.

                                                23           Fourth and finally, “if these factors weigh against the recognition of a right to damages,

                                                24   the inquiry ends. If, however, the factors weigh in favor of recognizing such a right, the court

                                                25   should also consider any special factors counseling hesitation in recognizing a damages action.”

                                                26   Id.

                                                27           As to Article 13—the state analogue to the Fourth Amendment—clearly Plaintiffs have

                                                28   an alternative remedy and the issue whether the language of the constitutional provision creates
                                                                                            2
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                               3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 3 of 10



                                                 1   a claim for damages need not be reached under the Katzenberg analysis. Plaintiffs claim that the

                                                 2   law supporting the Fourth Amendment and the State Constitutional provision are identical.

                                                 3   Therefore, Plaintiffs already have a damages remedy under 42 U.S.C. Section 1983.

                                                 4          Plaintiffs' Count Five alleges violations of California Constitution Article I, § 1. The

                                                 5   California Supreme Court has held that a plaintiff can bring a private action for injunctions under

                                                 6   Article I, Section 1 for alleged violations of privacy. Hill v. Nat'l Collegiate Athletic Assoc.

                                                 7   (1994) 7 Cal.4th 1, 20. However, Plaintiffs have not plead monetary damages because alternative

                                                 8   remedies are available to Plaintiffs under 42 U.S.C. § 1983. Moreover, allowing Plaintiffs to sue

                                                 9   for money damages for an alleged state constitutional privacy violation would create a new cause

                                                10   of action, altering established tort law in California. See CACI 1800.

                                                11          As to the third reason to reject monetary damages, California has enacted a

                                                12   comprehensive and strict statutory scheme under the Government Tort Claims Act, Government
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   Code Part 2, Chapter 1, Article 1. “Except as otherwise provided by statute, a public entity is

                                                14   not liable for an injury, whether such injury arises out of an act or omission of the public entity

                                                15   or public employee or any other person.” Cal. Gov. Code § 815. “All government tort liability

                                                16   must be based on statute.” Hoff v. Vacaville Unified Sch. Dist. (1998) 19 Cal.4th 925, 932.

                                                17          For direct liability, a “specific statute declaring [the entity] to be liable, or at least

                                                18   creating some specific duty of care” must be identified. Eastburn v. Regional Fire Protection

                                                19   Authority (2003) 31 Cal.4th 1175, 1183; de Villers v. County of San Diego (2007) 156

                                                20   Cal.App.4th 238, 252.

                                                21          The parties and the Court have undoubtedly encountered a dearth of guiding precedence

                                                22   for the Court’s inquiry whether the California Constitution allows a suit for damages. This is

                                                23   because California has established tort damages liability for constitutional violations under the

                                                24   Bane Act, Civil Code § 52.1 (Section 52.1 was modeled after Massachusetts Civil Rights Act of

                                                25   1979). Shoyoye v. County of Los Angeles (2012) 203 Cal.App.4th 947, 960.

                                                26          Civil Code Section 52.1(b) provides:

                                                27          “(b) Any individual whose exercise or enjoyment of rights secured by the

                                                28          Constitution or laws of the United States, or by the Constitution or laws of this
                                                                                            3
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                         3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 4 of 10



                                                 1          state, has been interfered with, or attempted to be interfered with, as described in

                                                 2          subdivision (a), may-institute and prosecute in his or her own behalf a civil action

                                                 3          for damages including, but not limited to, damages under Section 52, injunctive

                                                 4          relief, and other appropriate equitable relief to protect the peaceable exercise or

                                                 5          enjoyment of the right secured or rights secured…”

                                                 6          Section 52.1 does not provide any substantive protections; instead, it enables individuals

                                                 7   to sue for damages as a result of constitutional violations. Reynolds v. County of San Diego

                                                 8   (1996) 84 F.3d 1162, 1170.

                                                 9          The California Supreme Court has repeatedly supported the comprehensive Tort Claims

                                                10   Act. To allow damages claims based on the California Constitution, rather than statute, upends

                                                11   the statutory scheme. There is a specific bar to a suit for damages based on the Tort Claims Act,

                                                12   and there is a specific section by which Plaintiffs can sue for damages allowing such suit,
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   Plaintiffs cannot be awarded damages by suing under broad state constitutional provisions and

                                                14   the operative complaint does not include a claim under the Bane Act. Thus, there is no need or

                                                15   basis for a jury instruction as to Cause Two, Invasion of Privacy and Cause Five- search and

                                                16   seizure under Article 1, Section 13.

                                                17          III.    DEFENDANTS MAY SEARCH NON- COMMON AREAS OF THE
                                                                    HOME AS A PROTECTIVE SWEEP LOOKING FOR EDGAR PEREZ
                                                18
                                                            After the Officers discussion at the door of the Barajas residence, it is undisputed that
                                                19
                                                     Officer Snodgrass and Rodriquez searched the home for Edgar Perez. The actual entry into the
                                                20
                                                     dwelling and subsequent search lasted approximately six minutes. Both Officers will testify that
                                                21
                                                     they entered all of the rooms and looked into areas where Edgar Perez could access and
                                                22
                                                     potentially hide. They will testify that they looked under the beds and into closets of each room.
                                                23
                                                     They did not open drawers or look into any private containers such as medicine chests, clothing
                                                24
                                                     drawers or any other area where a person could not hide.
                                                25
                                                            Such a search for the probationer is perfectly legal under California law because the
                                                26
                                                     probationer had access to those areas. In People v. Pleasant (2005) 123 Cal. App. 4th 194, the
                                                27
                                                     mother was the probationer who had a search waiver as a condition of probation. She shared a
                                                28
                                                                                            4
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                         3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 5 of 10



                                                 1   residence with the son; police sought to search a locked bedroom belonging to the son. The

                                                 2   probationer had access to a key to the room. The Officers searched the room and found a gun.

                                                 3   The Court held that the son could not reasonably expect privacy in the room in which the

                                                 4   probationer had access. The Court opined that persons who live with probationers cannot

                                                 5   reasonably expect privacy in areas of a residence that they share with probationers. Id. at 198.

                                                 6            Officers may also search areas where Edgar could hide based on a protective sweep. In

                                                 7   recent cases, California appellate courts have discussed protective sweeps as broad authorities

                                                 8   to protect officers inside the homes of probationers. In People v. Urruty 2018 WL 4178286, the

                                                 9   First District Court of Appeal stated, “[i]n Ledesma, [People v. Ledesma (2003) 106 Cal.App.4th

                                                10   857, 864] Division Five of this court held that a protective sweep “may properly precede a

                                                11   probation search.” (Ibid.) The decision explained that “[a]mong the circumstances that are

                                                12   appropriately taken into account in evaluating a protective sweep are the type and location of
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   the police action contemplated following the sweep.” (Ibid.) If officers are about to conduct a

                                                14   probation search inside a home, there may be heighted safety concerns due to “the probable

                                                15   duration of the search, the fact that it would occur on their ‘adversary’s “turf” ’[citation], and

                                                16   the inherent distraction of conducting a careful examination of all the nooks and crannies of a

                                                17   probationer’s bedroom.” Id at *4.

                                                18            Therefore, under California law, the momentary peeking in the bedrooms of Edgar

                                                19   Perez’ home is perfectly appropriate under his probation conditions as well as a protective

                                                20   sweep.

                                                21            IV.    DEFENDANTS SUBMIT A COMPREHENSIVE JURY INSTRUCTION
                                                                     BASED ON PEOPLE V. WOODS
                                                22

                                                23            Defendant submits the following instruction regarding the elements of a state search

                                                24   claim under Article 1, Section 13, attached hereto as Exhibit A. It is derived exclusively from

                                                25   People v. Woods (1999) 21 Cal.4th 668. This instruction is modeled after federal Model Jury

                                                26   Instruction 9.15 (Exhibit B).

                                                27   ///

                                                28   ///
                                                                                            5
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                        3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 6 of 10



                                                 1                                               EXHIBIT A

                                                 2   PARTICULAR RIGHTS—CALIFORNIA CONSTITUTION ARTICLE 1 § 13—
                                                     UNREASONABLE SEARCH—EXCEPTION TO WARRANT
                                                 3
                                                     REQUIREMENT—PROBATION SEARCH
                                                 4

                                                 5   The California Constitution Article 1, § 13 reads:

                                                 6             “The right of the people to be secure in their persons, houses, papers and effects,

                                                 7   against unreasonable searches and seizures may not be violated; and a warrant may not issue

                                                 8   except on probable cause, supported by oath or affirmation, particularly describing the place to

                                                 9   be searched and the persons and things to be seized.”

                                                10             In California, probationers may validly consent in advance to warrantless searches in

                                                11   exchange for the opportunity to avoid service of a state prison term. This consent is called a

                                                12   waiver.
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13             Pursuant to a probationer’s sentence, a probationer is given search conditions. A search

                                                14   condition is designed to deter further offenses by the probationer and to ascertain compliance

                                                15   with the terms of probation. No suspicion of criminal activity is required.

                                                16             The warrantless search of a probationer's home need not necessarily be initiated,

                                                17   conducted, or even supervised by a probation officer to qualify as a probation search.

                                                18             If the search condition allows a search of a residence, Police may search all portions of

                                                19   the residence where the probationer has the mutual use of the property, generally having joint

                                                20   access or control for most purposes.

                                                21             Police officers generally may only search those portions of the residence they

                                                22   reasonably believe the probationer has complete or joint control over.

                                                23             A waiver of California Constitution Article 1, § 13 as a condition of probation does not

                                                24   permit searches undertaken for harassment or searches for arbitrary or capricious reasons.

                                                25   ///

                                                26   ///

                                                27   ///

                                                28   ///
                                                                                            6
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                          3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 7 of 10



                                                 1                                      ORIGINAL EXHIBIT B

                                                 2   9.15 PARTICULAR RIGHTS—FOURTH AMENDMENT—UNREASONABLE
                                                     SEARCH—EXCEPTION TO WARRANT REQUIREMENT—CONSENT
                                                 3

                                                 4          In general, a search of a [person] [residence] [vehicle] [property] is unreasonable under

                                                 5   the Fourth Amendment if the search is not authorized by a search warrant. [A "search warrant"

                                                 6   is a written order signed by a judge that permits a law enforcement officer to search a

                                                 7   particular person, place, or thing.] Under an exception to this rule, a search warrant is not

                                                 8   required and a search is reasonable if [the person] [a person in lawful possession of the area to

                                                 9   be searched] knowingly and voluntarily consents to the search [and there is not any express

                                                10   refusal to consent by another person who is physically present and also in lawful possession of

                                                11   the area to be searched].

                                                12          In determining whether a consent to search is voluntary, consider all of the
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   circumstances, including:

                                                14      1.) Whether the consenting person was in custody;

                                                15      2.) Whether the officers’ guns were drawn;

                                                16      3.) Whether Miranda warnings were given;

                                                17      4.) Whether the consenting person was told [he] [she] had the right to refuse a request to

                                                18          search;

                                                19      5.) Whether the consenting person was told a search warrant could be obtained;

                                                20      6.) [any other circumstances applicable to the particular case].

                                                21      In order to prove the search in this case was unreasonable, the plaintiff must prove by a

                                                22   preponderance of the evidence that this exception to the warrant requirement does not apply.

                                                23                                               COMMENT

                                                24          Use this instruction only in conjunction with the applicable elements instructions,

                                                25   Instructions 9.3–9.8 and in conjunction with Instruction 9.12 (Particular Rights—Fourth

                                                26   Amendment —Unreasonable Search—Generally).

                                                27          It is a well-settled exception to the warrant requirement that an "individual may waive

                                                28   his Fourth Amendment rights by giving voluntary and intelligent consent to a warrantless
                                                                                            7
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                         3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 8 of 10



                                                 1   search of his person, property, or premises." United States v. Cormier, 220 F.3d 1103, 1112

                                                 2   (9th Cir. 2000); see also Ohio v. Robinette, 519 U.S. 33, 39-40 (1996). Whether a consent to

                                                 3   search was voluntarily given is a question of fact "to be determined from the totality of all the

                                                 4   circumstances." United States v. Brown, 563 F.3d 410, 415 (9th Cir. 2009) (quoting

                                                 5   Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973)). The Ninth Circuit considers five

                                                 6   factors in determining voluntariness, which have been incorporated into the above instruction.

                                                 7   See, e.g., Liberal v. Estrada, 632 F.3d 1064, 1082 (9th Cir. 2011) (applying five-factor test for

                                                 8   voluntariness in § 1983 case). "No one factor is determinative in the equation" and "[b]ecause

                                                 9   each factual situation surrounding consent to a search is unique," a court may also take into

                                                10   account other relevant factors. Id.

                                                11          In Georgia v. Randolph, 547 U.S. 103, 106 (2006), the Supreme Court reiterated this

                                                12   rule: "The Fourth Amendment recognizes a valid warrantless entry and search of premises
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   when police obtain the voluntary consent of an occupant who shares, or is reasonably believed

                                                14   to share, authority over the area in common with a co-occupant who later objects to the use of

                                                15   evidence so obtained." The Court, however, also held that, as between a wife’s consent to a

                                                16   search of the family residence and her husband’s refusal to consent, "a physically present co-

                                                17   occupant’s stated refusal to permit entry prevails, rendering the warrantless search

                                                18   unreasonable and invalid as to him." Id. Also see Bonivert v. City of Clarkston, 883 F.3d 865,

                                                19   875 (9th Cir. 2018) ("Applying Randolph, we hold that the consent exception to the warrant

                                                20   requirement did not justify the officers’ entry into Bonivert’s home. Even though the officers

                                                21   secured [co-occupant] Ausman’s consent, Bonivert was physically present inside and

                                                22   expressly refused to permit the officers to enter on two different occasions"). The Ninth Circuit

                                                23   has also determined that after police have obtained consent from one party, they do not have

                                                24   an affirmative duty to seek out a co-tenant in order to inquire if there is an objection. See

                                                25   Brown, 563 F.3d at 416-17 (finding voluntary consent from co-occupant of residence when

                                                26   defendant had been arrested pursuant to valid arrest warrant and placed in squad car prior to

                                                27   consent discussion with co-occupant).

                                                28          Randolph’s exception to the consent rule for third parties does not apply when the
                                                                                            8
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                         3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                       Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 9 of 10



                                                 1   "consent" consists of a probationer’s search condition. That scenario requires an examination

                                                 2   of whether a warrantless search "was reasonable under the Court’s general Fourth Amendment

                                                 3   approach of ‘examining the totality of the circumstances,’ with the probation search condition

                                                 4   being a salient circumstance." Smith v. City of Santa Clara, 876 F.3d 987, 992 (9th Cir. 2017)

                                                 5   (citing United States v. Knights, 534 U.S. 112, 118 (2001) (rejecting jury instruction framed in

                                                 6   terms of consent based on warrantless probation search condition)).

                                                 7          Whether an individual was told he or she was "free to leave" may implicate both the

                                                 8   first factor—whether the individual was in custody—and the fourth factor—whether he or she

                                                 9   was informed he or she could refuse consent. See, e.g., United States v. Russell, 664 F.3d

                                                10   1279, 1281 (9th Cir. 2012) (noting that officer’s instruction that individual is free to leave is

                                                11   "an instructive, but certainly less clear, way of saying that consent could be refused"); United

                                                12   States v. Bassignani, 575 F.3d 879, 886 (9th Cir. 2009) (noting that officer’s instruction that
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   individual is free to leave is important consideration in determining whether individual is in

                                                14   custody); but see United States v. Stephens, 206 F.3d 914, 917 (9th Cir. 2000) (noting that,

                                                15   when searching bus passengers, "free to leave" warning is inadequate to ensure voluntariness).

                                                16          The Supreme Court has clarified that an occupant who initially objects, but is later

                                                17   removed by police, is not physically present for the purposes of Georgia v. Randolph when

                                                18   reasonable grounds existed for such removal or when probable cause existed for the arrest of

                                                19   the objecting occupant. Fernandez v. California, 134 S. Ct. 1126, 1134 (2014) (upholding

                                                20   warrantless search of apartment when consent later obtained from co-occupant after objecting

                                                21   occupant arrested on suspicion of assaulting co-occupant).

                                                22          Under certain circumstances, a third party may have actual or apparent authority to

                                                23   give consent to the search of another’s property. United States v. Davis, 332 F.3d 1163, 1169

                                                24   (9th Cir. 2003); see United States v. Ruiz, 428 F.3d 877, 880-81 (9th Cir. 2005) (citing United

                                                25   States v. Dearing, 9 F.3d 1428, 1429-30 (9th Cir. 1993) (stating three-part test to determine

                                                26   apparent authority of third person). When authority to consent is factually disputed, it may be

                                                27   necessary to instruct the jury on these standards.

                                                28          Relatedly, the "knock and talk" exception, which allows officers to approach a home
                                                                                            9
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                          3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
                                                      Case 3:14-cv-05157-SK Document 219 Filed 10/15/18 Page 10 of 10



                                                 1   and knock on the door, does not apply when the officers’ purpose in conducting the "knock

                                                 2   and talk" is to arrest the occupant. United States v. Lundin, 817 F.3d 1151, 1160 (9th Cir.

                                                 3   2016).

                                                 4            In the context of an airport security screening, consent to search can be implied from

                                                 5   the circumstances. United States v. Aukai, 440 F.3d 1168, 1179 & n.10 (9th Cir. 2006).

                                                 6            A plaintiff alleging a § 1983 claim based on an unreasonable search in violation of the

                                                 7   Fourth Amendment has the burden of proving at trial that an asserted exception to the warrant

                                                 8   requirement did not apply. Larez v. Holcomb, 16 F.3d 1513, 1517-18 (9th Cir. 1994); see also

                                                 9   Mueller v. Auker, 700 F.3d 1180, 1193 (9th Cir. 2012) (placing burden on plaintiff to establish

                                                10   absence of imminent danger in claim of interference with parent-child relationship); Pavao v.

                                                11   Pagay, 307 F.3d 915, 919 (9th Cir. 2002) (reaffirming that plaintiff in § 1983 action "carries

                                                12   the ultimate burden of establishing each element of his or her claim, including lack of consent
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13   [to search]"); cf. Hopkins v. Bonvicino, 573 F.3d 752, 764 (9th Cir. 2009) (placing burden on

                                                14   defendant to show existence of exigent circumstance at summary judgment stage).

                                                15

                                                16                                                      PERRY, JOHNSON, ANDERSON,
                                                                                                        MILLER & MOSKOWITZ, LLP
                                                17

                                                18
                                                      DATED: October 15, 2018                     By:   /s/ Scott A. Lewis
                                                19                                                      DAVID F. BEACH
                                                                                                        SCOTT A. LEWIS
                                                20                                                      OSCAR A. PARDO
                                                                                                        Attorneys for Defendants
                                                21
                                                                                                        CITY OF ROHNERT PARK, JACY
                                                22                                                      TATUM, DAVID RODRIGUEZ,
                                                                                                        MATTHEW SNODGRASS
                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                           10
                                                      DEFENDANTS’ RESPONSE TO COURT ORDER DATED                                        3:14-cv-05157 SK
                                                      OCTOBER 10, 2018-- DOCUMENT 212
